Citation Nr: 1017411	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  06-24 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a disability of the 
cervical spine, spondylosis and disc disease.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1973 to April 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In June 2008, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file. 

In August 2008, the Board reopened a claim of service 
connection for a low back disability, and remanded the claim 
and the claim for a disability of the cervical spine for 
additional development.  In a rating decision in June 2009, 
the RO granted service connection for a low back disability, 
so that issue is no longer before the Board.  On the claim of 
service connection for a disability of the cervical spine, 
the requested development has been completed and no further 
action is necessary to comply with the Board's remand 
directive.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

A disability of the cervical spine, spondylosis and disc 
disease, was not affirmatively shown to have had onset during 
service; spondylosis was not manifest to a compensable degree 
within one year of separation from service; and a disability 
of the cervical spine, spondylosis and disc disease, first 
documented after service beyond the one-year presumptive 
period for spondylosis as a chronic disease, is not related 
to an injury or disease or event in service.



CONCLUSION OF LAW

A disability of the cervical spine, spondylosis and disc 
disease, was not incurred in or aggravated by service; and 
service connection for spondylosis as a chronic disease may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 1112, 1137, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2005 and in March 2006.  The notice 
included the type of evidence to substantiate the claim of 
service connection, namely, evidence of an injury or disease 
or event, causing an injury or disease, during active 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during active 
service.  The Veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  The notice included the provisions for the 
effective date of the claim and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the 
extent of pre-adjudication notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of a 
claim for service connection).  

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated as evidenced by the supplemental statement of 
the case dated in November 2009.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).



Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  The RO has obtained the service 
records and VA medical records.  The RO has attempted to 
obtain service treatment records from Moncrief Army Hospital 
at Fort Jackson and from William Beaumont Army Hospital at 
Fort Bliss, for treatment of back pain, but responses 
received in February 2009 from the hospitals were negative.  
The Veteran was notified of this by letter in February 2009 
and in a November 2009 supplemental statement of the case.  
The Veteran himself submitted private medical records, 
including a medical opinion from his private physician, E.O., 
M.D.  He has not identified any additionally available 
evidence for consideration. 

VA has conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim of service connection.  38 U.S.C.A. § 5103A(d).  The 
Veteran was afforded a VA examination in March 2009 with 
addendum opinions provided in July 2009 and in September 
2009.

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in service.  This may be accomplished 
by affirmatively showing inception during service.  38 C.F.R. 
§ 3.303(a).

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such arthritis, 
including spondylosis, becomes manifest to a degree of 10 
percent within one year from date of separation from service, 
the disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  The Veteran does not 
argue, and the record does not show, that the claimed 
disability was the result of participation in combat with the 
enemy.  For these reasons, the combat provision of 
38 U.S.C.A. § 1154(b) does not apply.

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.   Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the Veteran.  38 U.S.C.A. § 5107(b).

Facts and Analysis

The service treatment records do not show any complaint, 
finding, history, treatment, or diagnosis of an abnormality 
of the cervical spine.  

On the basis of the service treatment records alone, a 
disability of cervical spine disability was not affirmatively 
shown to have had onset during service, and service 
connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 
3.303(a) is not established. 

After service, VA records show that in February 1995 the 
Veteran complained of cervical discomfort, general malaise, 
and myalgias, among other things.  The diagnosis was a 
probable viral syndrome.  


VA records show that in August 1995 the Veteran complained of 
cervical pain.  In May 1997, the Veteran had tenderness in 
the cervical spine.  In March 1998, the Veteran was seen for 
chronic cervical pain.  On evaluation, there was tenderness 
in the cervical spine.  In April 1998, an X-ray showed 
osteophytes at C4-5 and C5-6.  In April 1999, the assessment 
was cervical spine pain with radiation into the left 
shoulder.  X-rays in April 1999 showed findings similar to 
those in April 1998, but with the additional finding of 
slight loss of disc height at C5-6.  

VA records show that the Veteran continued to have problems 
with cervical pain in 2000.  X-rays in June 2001 showed 
spondylosis at C4-5 through C6-7 and mild disc space 
narrowing at C5-6 and C6-7.  In 2001, the diagnosis was 
degenerative joint disease of the cervical spine.  

Private medical records show that in December 2002 a MRI 
showed a disc herniation at C4-5 and prominent disc bulging 
at C5-6 and C6-7.  In March 2004, the diagnosis was cervical 
degenerative disc disease.  

VA records show that in January 2005 it was noted that the 
Veteran sustained a back injury in service in 1974, when a 
tire fell off a truck and he fell on his back and wrenched 
it, causing muscle spasms.  [Service connection for 
degenerative joint disease of the lumbar spine was 
established in a June 2009 RO rating decision.]  

In April 2005, a private MRI showed a spinal stenosis and 
discogenic degenerative changes at C5-6 and at C6-7.  

VA records show that in May 2005 the Veteran stated that he 
sustained a neck injury in service and brought records, dated 
beginning in 1979, to show that he had neck problems before 
he had a stroke in 2000.  The physician stated that the 
findings of the MRI in April 2005 could be consistent with an 
old cervical injury.  The physician noted that of the records 
provided by the Veteran, the pertinent records were from 
August 1995 and April 1999.  The diagnoses were 
intervertebral disc disorder with myelopathy of the cervical 
region and symptoms involving head and neck including pain.  

The physician remarked that the Veteran had findings by MRI 
of degenerative changes of the cervical spine before he had a 
stroke in 2000.  The physician expressed the opinion that the 
cervical findings were consistent with an old injury of an 
unknown date.  The physician stated that he had no knowledge 
of whether or not it was a service-connected condition, but 
such a possibility could not be excluded.    

VA records in June 2005 show that the Veteran was seen in the 
rehabilitation clinic for evaluation of cervical pain.  There 
was a 20 year history of cervical pain.  The Veteran stated 
that he was not in combat in service and that he injured his 
neck by taking a tire off a truck.  He stated that he went to 
sick call and that the injury still bothered him.  In 
September 2005, it was noted that the Veteran had brain 
damage from a stroke in 2000 and that he had problems with 
memory.  In October 2005, the Veteran stated that his neck 
injury occurred in service when a tire fell off a truck, 
hitting him in the chest and pinning him against the edge of 
the open motor pool door, resulting in cervical 
hyperextension.  He stated that ever since then he has had a 
wrenched back and muscle spasms.  

As previously shown, the service records lack the 
documentation of the combination of manifestations sufficient 
to identify a chronic disability of the cervical spine and 
sufficient observation to establish chronicity during 
service.  As chronicity in service is not adequately 
supported by the service treatment records, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Veteran contends that he injured his neck during service 
while performing duties as a mechanic to include changing 
tires on large trucks.  He asserts that the condition has 
worsened ever since service.  

The Board, as fact finder, must determine the probative value 
or weight of the Veteran's statements, in deciding whether 
there is continuity of symptomatology.



After service, the evidence against continuity of 
symptomatology shows that the first symptoms of the cervical 
spine were documented in 1995, nearly 20 years after the 
Veteran's service discharge.  The absence of continuity of 
symptoms from service to 1995 is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

Another factor that merits consideration is that the medical 
records indicate that the Veteran had a stroke in 2000 and 
consequently suffered some brain damage that manifested in 
memory problems.  Therefore, the accuracy of the Veteran's 
recall in regards to details of his current claim of a neck 
injury during service followed by chronic neck symptoms ever 
since may be questioned.  

In balancing the lay evidence of the Veteran's statements on 
the one hand against the absence of medical evidence of 
continuity of symptomatology and of the Veteran's 
questionable memory regarding details of an in-service injury 
and chronic condition since then on the other hand, the Board 
finds that the evidence against continuity is more credible 
than the Veteran's statements of continuity.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (absence of 
medical documentation may go to the credibility and weight of 
Veteran's testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible).

The Board is not holding that corroboration by medical 
evidence is required, but the Board can weigh the absence of 
medical evidence and the Veteran's diminished recall against 
the lay evidence of record.  Buchanan v. Nicholson, 451 F3d 
1331 (2006).

For this reason, the preponderance of the evidence is against 
the claim of service connection for a disability of the 
cervical spine based on continuity of symptomatology under 38 
C.F.R. § 3.303(b).



Also, the record shows that in April 1998 X-rays showed 
osteophytes, a type of arthritis, and in June 2001 X-rays 
showed spondylosis, arthritis of the spine, well beyond the 
one-year presumptive period for arthritis as a chronic 
disease, following separation from service in 1976, and 
service connection as a chronic disease under 38 U.S.C.A. 
§§ 1110, 1112, 1131 and 1137 and 38 C.F.R. §§ 3.307 3.309 is 
not established

On the question of whether a disability of the cervical spine 
disability may be granted on the basis that the disability 
was first diagnosed after service, considering all the 
evidence, including that pertinent to service under 38 C.F.R. 
§ 3.303(d), after service there is no actual diagnosis of a 
disability of the cervical spine until 1998, although the 
Veteran complained of symptoms in 1995. 

The record contains private and VA opinions in regard to the 
question of whether the Veteran's current disability of the 
cervical spine is related to his service.  The Board 
recognizes that greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed and whether or not, and the extent to 
which, they reviewed the record.  Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).  

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the analytical findings, and the probative 
weight of a medical opinion may be reduced if the physician 
fails to explain the basis for an opinion.  Sklar v. Brown, 5 
Vet. App. 140 (1993).  Among the factors for assessing the 
probative value of a medical opinion are the thoroughness and 
detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).

The VA physician in May 2005 stated that the MRI findings 
were consistent with an old injury and it was possible that 
the findings may be related to service, but further 
evaluation was warranted.  An opinion expressed in the term 
of "may" also implies that it "may not" and it is too 
speculative to establish a medical nexus.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

Accordingly, the Board places little probative weight on the 
May 2005 VA opinion as to the relationship between the 
Veteran's current disability of the cervical spine disability 
and service.  

The Veteran submitted a private medical opinion in January 
2007.  In a statement, E.O., M.D., indicated that she had 
treated the Veteran for about six years for cervical spine 
degeneration and that she had reviewed evidence that he was 
seen/treated on active duty for similar conditions.  She 
stated that the Veteran's primary duty was that of a heavy 
vehicle wheel mechanic to which she attributed the Veteran's 
cervical disability.  She stated that since the Veteran's 
service discharge, he had not held a job that would have 
contributed to the symptoms from which he suffered, and she 
expressed the opinion that it was at least as likely as not 
that the current cervical spine disability were caused by his 
service-related conditions.  

While the private physician has treated the Veteran, her 
opinion does not account for significant facts in the record, 
namely, no injury of the cervical spine was documented during 
service.  Also, the physician does not explain how the 
Veteran's cervical spine disability was the result of his 
military occupational specialty as a mechanic to include 
whether or not the disability was the result of a specific 
injury.  Further, there is no rationale given for the absence 
of any documented complaints or symptoms for almost 20 years 
after service.  For these reasons, the Board does not find 
the opinion persuasive.

On the Board's request the Veteran was afforded a VA 
examination in March 2009 to determine whether it was at 
least as likely as not that the current disability of the 
cervical spine was related to the complaints of back pain 
during service.  The complaints consisted of a fall from the 
top bunk (June 1973), low back pain after playing basketball 
with muscle spasm (December 1974), low back pain after 
straining on lug nut with strain (April 1975), low back pain 
for 1.5 years with muscle weakness in leg and a finding of 
costrochondritis (May 1975), low back pain with athletics 
(July 1975), and a history of back pain with pulled muscles 
(separation examination).  

At the examination, the examiner noted that the Veteran 
thought he injured his neck in 1998 from lifting.  The 
diagnoses were cervical spine degenerative changes, stenosis, 
and degenerative joint disease.  In formulating the opinion, 
the examiner specifically noted that he considered the 
private opinion of January 2007.  He concluded that it was at 
least as likely as not that the current cervical spine 
condition was related to the Veteran's cervical spine 
problems suffered in the military.  

The VA examination report was returned to the examiner for 
clarification of his opinion (i.e., to identify what cervical 
spine problems in service he was referring to).  Upon review 
of the claims file, including the service treatment records, 
the examiner acknowledged that there were no complaints of 
cervical spine pain in service, including at the time of his 
discharge examination, and that the Veteran indicated that he 
began complaining of cervical spine pain in 1998.  On this 
basis, the examiner revised his conclusion, and stated that 
the current cervical spine problems were not related to any 
problems during service.  The examiner added in September 
2009 that the cervical spine disability was also not related 
to the lumbar spine disability.  

The Board places more weight on the VA examiner's opinion 
than the opinion of the private physician because it 
accounted for the significant facts in the record and 
provided rationale.  

In April 2010, the Veteran's representative argued that the 
RO was fishing for a way to deny the claim, when the RO 
sought clarification from the VA examiner. 

The Board disagrees.  The Board finds that there was a valid 
basis for the report of the VA examination in March 2009 to 
be returned to the examiner for clarification.  The examiner 
initially related the Veteran's current cervical spine 
disability to cervical spine problems in service, but the 
service treatment records do not contain any such problem.  

The RO's reasoning for obtaining an addendum opinion was so 
that the examiner could more fully explain what cervical 
spine problems in service he was referring to.  The RO was 
not fishing for an unfavorable opinion.  

As for the Veteran's statements attributing his current 
disability to service, although he is competent to describe 
symptoms, the diagnosed disability of the cervical spine is 
not a condition under case law where lay observation has been 
found to be competent.  Thus, the determination as to whether 
the current cervical spine condition was present during 
active service or is related to an injury or disease of 
service origin therefore is medical in nature, that is, not 
capable of lay observation.  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (on the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).  

Also, under certain circumstances, lay evidence can be 
competent to establish a diagnosis of a simple medical 
condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007) (noting that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition 
(noting, in a footnote, that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer)).

Although the Veteran is competent to describe symptoms, which 
he can observe, the diagnosis of a disability of the cervical 
spine, spondylosis and disc disease, is based on clinical 
findings and the interpretation of diagnostic testing, such 
as X-rays and MRIs by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  



As a lay person, the Veteran is not qualified, that is not 
competent, through education, training, or experience to 
offer a diagnosis that requires the correlation of clinical 
findings and diagnostic testing.  For this reason, the Board 
determines that the current disability of the cervical spine 
is not a simple medical condition that a lay person is 
competent to identify.  

For these reasons, the Board rejects the Veteran's statements 
as competent evidence to substantiate the claim that his 
current disability of the cervical spine disability, first 
documented many years after service, is related to an injury, 
disease, or event in service.

Where as here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, as here, or 
there is a question of medical causation, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim. 

And although lay evidence may be competent to establish a 
diagnosis when a layperson reports a contemporaneous medical 
diagnosis or a lay person is describing symptoms at the time 
which supports a later diagnosis by a medical professional, 
Jandreau at 1377, in this case, the Board has considered and 
weighed the competent medical evidence and for the reasons 
expressed finds the favorable evidence less persuasive than 
the evidence against the claim, which also rejected the 
theory of secondary service connection, that is, whether the 
disability of the cervical spine was caused by or aggravated 
by the service-connected disability of the lumbar spine.  






In sum, considering all the evidence, including the lay and 
medical evidence, the Board concludes that the preponderance 
of the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for a disability of the cervical spine, 
spondylosis and disc disease, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


